ORDER DENYING WRIT OF HABEAS CORPUS.
Per Curiam:
The petition filed herein by Robert A. Chick alleges that he is confined in the state penitentiary by reason of a conviction in the district court of Denton County, Texas, dated March 31, 1949. It is further alleged that the judgment in said case provided for a term of not less than five nor more than twenty-five years; that this conviction was upon a plea of guilty before the court, after he had waived a jury.
We find a number of papers filed in this case which are not understandable and they will not be discussed further than the one question set out in his original application. In connection with this application, a certified copy of the judgment of the district court is attached, with a certificate of the clerk dated March 17, 1950. The judgment says: “It is therefore considered and adjudged by the Court that the defendant Robert A. Chick is guilty of the offense of Robbery, as confessed by him in his said plea of Guilty herein made, and that he be punished by confinement in the State Penitentiary for a term of (25) Twenty-five years and that the State of Texas do have and recover of the said defendant Robert A. Chick all costs in this prosecution expended, for which execution will issue.”
*479It is also noted by a certified copy of the sentence that the court applied the indeterminate sentence law. This was proper under the statute.
There being no grounds alleged as a basis for the relief sought, the writ is by the court denied.